Citation Nr: 1751583	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  11-15 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1997 to May 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Pittsburgh, Pennsylvania.  

In September 2014, the Board remanded the issues of entitlement to service connection for a left knee disability and a bilateral foot disability for further development.  In June 2016, the RO granted service connection for a left knee disability.  Therefore, this issue is no longer on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his preexisting bilateral foot disability was aggravated by service and/or his service-connected disabilities.

Next, the Board notes that the Veteran was provided with VA examinations in January and June 2011 in order to determine the nature and etiology of his bilateral foot disability.  While the examiner stated that the Veteran's pes planus was "severe" in nature, with symptoms of pain and tenderness, the examiner failed to address or discuss if the Veteran's flat feet worsened in severity during his active duty service.  

The Board is primarily interested in the fact that a relatively short period of time elapsed between the time he left active duty and the time he submitted his claim for benefits, as well as the fact that no separation physical examination is available in order to determine whether there was an actual worsening in severity.  Additionally, the possibility exists that the Veteran's p's planus may have been worsened by his service-connected back disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the VA medical center in Columbia, South Carolina, or any VA facility from which the Veteran has received treatment, since January 2017.  

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them.

2.  Following completion of the above, schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of his bilateral foot disorder.  

The claims file must be provided to the examiner for review.  All indicated studies deemed necessary by the examiner should be performed, and all findings of these tests should be reported in detail.

The examiner is requested to review the record and provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's pes planus, which was observed when he entered active duty, worsened in severity during such service.  

The examiner is also requested to provide an opinion as to whether the Veteran's pes planus has worsened in severity due to his service connected knee and back disabilities.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2017). 

The examiner should also consider the lay statements from the Veteran regarding these disorders.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After the above action is completed, if the claim is not fully granted, a supplemental statement of the case should be issued, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




